Benjamin Sutton, by his will, gave a number of slaves to his wife, Sarah Sutton, for her life, and at her death to be divided among his four daughters, one of whom was Winifred, the wife of Joshua Barwick, one of the defendants. Joshua Barwick and his wife sold their interest in said slaves *Page 68 
to the plaintiff, who took four of them into his possession. Afterwards, the said Joshua sold the two slaves sued for to Wood, who, with the assistance of the other defendant, Brown, took them from the possession of the plaintiff, and sent them out of the State; whereupon this action of trover was brought.
The case made up by his Honor states that it was not proven that Sarah Sutton was dead. The plaintiff insisted that he was entitled to recover on two grounds: First, because he had the title; and, second, because he had the possession, and could recover against wrongdoers.
(81)    His Honor charged that the plaintiff could not recover on the first ground, because it was not proved that Sarah Sutton was dead; but he charged, on the second ground, that if the plaintiff was in possession of the slaves, and the defendants took them, and sent them out of the country, he was entitled to recover their value, with interest from the time of the conversion, as the defendants were wrongdoers and had shown no title. There was a verdict for the plaintiff, and from the judgment thereon the defendants appealed.
The defendants excepted to the charge of his Honor upon the second ground, and we think the exception well founded.
The bare possession is sufficient to maintain an action of trespass against a wrongdoer, for the gist of that action is an injury to thepossession, and the measure of damage is not the value of the property, but the injury done to the plaintiff by having his possession disturbed.
In trover, the injury done by the wrongful taking is waived, and the plaintiff supposes he has lost the property, and alleges that the defendant found it and wrongfully converted it to his own use. So the gist of the action is not that the defendant, having found the property, took it into his possession, but that, after doing so, he wrongfully converted it to his own use; and the measure of damage is the value of the property.
It is true that when nothing appears but the fact that the defendant took the property out of the possession of the plaintiff and converted it to his own use, trover will lie. For the possession of personal property is prima facie evidence of title, and in the absence of any proof to rebut this presumption, the person in possession is taken to be the owner and can recover the full value. But if it appears on the trial that the plaintiff, although in possession, is not in fact the owner, and that the property belongs to a third person, the presumption of (82)   title, inferred from the possession, is rebutted; and it would be manifestly wrong to allow the plaintiff to recover the value of the property. For the real owner may forthwith *Page 69 
bring trover against the defendant and force him to pay the value a second time; and the fact that he had paid it in a former suit would be no defense. When trover is brought and the defendant satisfies the judgment, he pays the value of the property, and the title is vested in him by ajudicial transfer, because he has paid the price. Consequently, trover can never be maintained unless a satisfaction of the judgment will have the effect of vesting a good title in the defendant, except when the property is restored, and the conversion was temporary. Accordingly, it is well settled as the law of this State that to maintain trover the plaintiff must show title and a possession, or a present right of possession. Hostler v.Scull, 3 N.C. 139; s. c., 1 N.C. 183; Laspeyre v. McFarland, 4 N.C. 620;Andrews v. Shaw, 15 N.C. 70.
These are cases in the English books and in the reports of some of our sister States to the contrary; but we must be allowed to say that the doctrine of our courts is fully sustained by the reason of the thing, and is most consonant with the peculiar principles of this action. The cases differing from our decision are all based upon a misapprehension of the principle laid down in the leading case, Armory v. Delamirie, 1 Strange, 504. In that case the jewel was lost, and was found by the plaintiff, a chimney-sweeper. He had a right to take it into possession and became the owner, by the title of occupancy, except in the event of the true owner becoming known. The former owner of the jewel was not known, and it was properly decided that the finder might maintain trover against the defendant to whom he had handed it for inspection, and who refused to restore it.
But the result of that case would have been very different if the owner had been known. The defendant could then have said to the plaintiff, You have no right to make me (83) pay you the value, when I must forthwith deliver up the property to the owner, or else pay him the value a second time.
The distinction between that case, when the possessor was the only known owner, and the ordinary case of one who himself has the possession wrongfully and sues another wrongdoer for interfering with his possession, the true owner being known and standing by, ready to sue for the property, is as clear as daylight.
In this case, for instance, as the facts appeared on the trial, the plaintiff was in the wrongful possession, which was disturbed by the defendant, and for that injury he had a right to recover in trespass. But Sarah Sutton was known as the true owner, and had a right to demand her property of the defendants, or else to recover its value, and they could not protect *Page 70 
themselves by showing that they had paid the full value to the plaintiff, under the coercion of a judgment and execution. This result would seem, by the reductio ad absurdum, to show that the inference from the case ofArmory v. Delamirie, 1 Strange, 504, that trover can be maintained against a wrongdoer by one not having a naked possession, when the true owner is known, is contrary to good sense. That which is not good sense is not good law.
The judgment must be reversed, and there must be a venire de novo.
PER CURIAM.                     Judgment reversed, and venire de novo.
Cited: Craig v. Miller, 34 N.C. 376; Herring v. Tilghman, 35 N.C. 393;O'Neal v. Baker, 47 N.C. 169; Barwick v. Wood, 48 N.C. 310; Branchv. Morrison, 50 N.C. 17; Hooper v. Miller, 76 N.C. 403; Boyce v.Williams, 84 N.C. 277; Russell v. Hill, 125 N.C. 473; Vinson v. Knight,137 N.C. 412.
(84)